         Case 1:19-cr-00410-KPF Document 110 Filed 10/27/20 Page 1 of 2




                                             MEMO ENDORSED

                                                     October 26, 2020

Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                      Re:     United States v. Clifford Taylor, 19-CR-410


Dear Judge Failla:

        A change of plea hearing is currently scheduled for Mr. Taylor on November 2, 2020. I
write today to request an additional two-week adjournment of the hearing. The government
consents to this request.

         The change of plea conference was last scheduled for September 30th. I requested, and
the Court granted, an adjournment of that conference by 30 days in order to allow me to obtain
a full set of Mr. Taylor’s medical records since his release by the Court in April, and to use the
information in the medical records to try to persuade the government to offer a different plea.

       For reasons that remain mystifying, it has taken exceedingly long to obtain the medical
records. As Pretrial Services can attest, Mr. Taylor was required to go to the medical records
room at St. Barnabas Hospital three times to try to get the records. Each time he was given the
run-around, or told that he had to re-order them. I finally received confirmation from the
hospital that the order had been processed around October 13th, but that the records would be
printed and mailed from a facility in Georgia. After repeated efforts to confirm that the records
had indeed been sent, we were finally told that they were mailed out on October 22nd.
Miraculously, the approximately 400 pages of records arrived this afternoon.

       In light of these delays, my planned discussions with the government have also been
delayed, although with the arrival of the records, we are now scheduling a meeting for next
week. Accordingly, with the government’s consent, I respectfully request the change of plea
conference to be adjourned for approximately two weeks. Notably, I am not available on
November 17 or 18. If granted, Mr. Taylor consents to an exclusion of time from November 2,
2020 to the next date set by the Court under the Speedy Trial Act.

       Thank you for your consideration.
          Case 1:19-cr-00410-KPF Document 110 Filed 10/27/20 Page 2 of 2



                                           Respectfully submitted,

                                                  /s/

                                           Florian Miedel
                                           Attorney for Clifford Taylor



 cc:     AUSA Daniel Wolf


Application GRANTED. The hearing scheduled for November 2, 2020, is
hereby ADJOURNED to November 20, 2020, at 10:00 a.m.

It is further ORDERED that time is excluded under the Speedy Trial
Act between October 27, 2020, and November 20, 2020. The Court
finds that the ends of justice served by excluding such time
outweigh the interests of the public and the defendant in a speedy
trial because it will allow the defense to review Mr. Taylor's
medical records and to continue plea discussions with the
government.



                                          SO ORDERED.
Dated:    October 27, 2020
          New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
